PER CURIAM:
This is a class action in which plaintiffs seek to enjoin the construction, already in progress when suit was filed, of Interstate Highway 610 through City Park in the City of New Orleans. Suit was filed February 24, 1972, and on March 21, 1972, after an evidentiary hearing confined to the issue of laches, the court dismissed the action by application of the doctrine of laches. Its reasons for judgment are set forth in 342 F.Supp. 1324.
The decision of the District Court must be, and is, affirmed. Ragland v. Mueller, 460 F.2d 1196 [5th Cir., 1972.]